            Case 2:20-cv-02227-DB Document 8 Filed 01/04/21 Page 1 of 5


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   WILLIAM STEPHENSON,                                 No. 2:20-cv-2227 DB P
12                       Plaintiff,
13            v.                                         ORDER
14   COUNTY OF PLACER,
15                       Defendant.
16

17            Plaintiff, a civil detainee proceeding pro se, has filed a civil rights action pursuant to 42

18   U.S.C. § 1983 together with a request for leave to proceed in forma pauperis. (ECF Nos. 1, 2).

19   Plaintiff has not submitted either filing on a proper form.

20            Also before this court is plaintiff’s request that the court vacate its order issued November

21   18, 2020, which directed plaintiff to refile his in forma pauperis application and civil rights action

22   on the forms that the court provided to him. (See ECF No. 6). For the reasons stated below, the

23   court will deny plaintiff’s request and grant him in forma pauperis status. In addition, the court

24   shall order that the complaint be served on the sole named defendant, County of Placer.

25   I.       IN FORMA PAUPERIS APPLICATION

26            Although plaintiff has not submitted his in forma pauperis request on a proper court form,

27   a review of the document plaintiff has submitted provides sufficient information to enable the

28   ////
                                                         1
           Case 2:20-cv-02227-DB Document 8 Filed 01/04/21 Page 2 of 5


 1   court to determine his indigent status. (See generally ECF No. 2). Therefore, in the interest of

 2   expediency, plaintiff’s in forma pauperis motion shall be granted.

 3           As a civil detainee, plaintiff is not subject to the Prison Litigation Reform Act’s (“PLRA”)

 4   requirements regarding the payment of administrative fees.1 See Page v. Torrey, 201 F.3d 1136,

 5   1140 (9th Cir. 2000). Therefore, an order directing the custodial hospital to collect filing fees

 6   from plaintiff’s trust account will not issue with this order.

 7   II.     LEGAL STANDARD

 8           Although plaintiff is a civil detainee rather than a prisoner, he is proceeding in forma

 9   pauperis and his complaint is therefore subject to screening under 28 U.S.C. § 1915(e)(2)(B).2

10   Under § 1915(e)(2)(B), the court must dismiss a complaint or portion thereof if the prisoner has

11   raised claims that are legally “frivolous or malicious,” “fail[ ] to state a claim upon which relief

12   may be granted,” or “seek[ ] monetary relief from a defendant who is immune from such relief.”

13   A claim is legally frivolous when it lacks an arguable basis either in law or in fact. Neitzke v.

14   Williams, 490 U.S. 319, 325 (1989); Martin v. Sias, 88 F.3d 774. 775 (9th Cir. 1996).

15           “A document filed pro se is ‘to be liberally construed,’ and ‘a pro se complaint, however

16   inartfully pleaded, must be held to less stringent standards than formal pleadings drafted by

17   lawyers.’ ” Erickson v. Pardus, 551 U.S. 89, 94 (2007) (quoting Estelle v. Gamble, 429 U.S. 97,

18   106 (1976) (internal quotation marks omitted)). See also Fed. R. Civ. P. 8(e) (“Pleadings shall be

19   so construed as to do justice.”). Additionally, a pro se litigant is entitled to notice of the

20   deficiencies in the complaint and an opportunity to amend, unless the complaint's deficiencies
21   cannot be cured by amendment. See Akhtar v. Mesa, 698 F.3d 1202, 1212 (9th Cir. 2012) (citing

22   Noll v. Carlson, 809 F.2d 1446, 1448-49 (9th Cir. 1987) superseded on other grounds by statute

23   as stated in Lopez v. Smith, 203 F.3d 1122 (9th Cir. 2000) (en banc)).

24
     1
       In addition, civil detainees are not subject to the PLRA’s administrative exhaustion
25   requirement. See Page, 201 F.3d at 1140.
     2
26     See Koch v. Price, No. 1:18-cv-01693-DAD-SAB (PC), 2019 WL 201525, at *1 (E.D. Cal. Jan.
     15, 2019) (stating complaint of civil detainee subject to screening under 28 U.S.C. §
27   1915(e)(2)(B)); see also McClellan v. Marshall, No. CV 08-2293 JFW (JTL), 2008 WL 1902726,
     at *1 n.1 (C.D. Cal. Apr. 25, 2008) (stating whether prisoner or civil detainee, court screens
28   complaint under same standard pursuant to 28 U.S.C. § 1915A and 42 U.S.C. § 1997e(c)(1)).
                                                         2
            Case 2:20-cv-02227-DB Document 8 Filed 01/04/21 Page 3 of 5


 1   III.     PLAINTIFF’S COMPLAINT

 2            Plaintiff, a civil detainee currently held at Coalinga State Hospital, names Placer County

 3   as the sole defendant in this action. (See ECF No. 1 at 1, 3). During the period in question,

 4   plaintiff, having previously been committed as a sexually violent predator under California

 5   Welfare & Institutions Code § 6604, was awaiting a revocation hearing for having allegedly

 6   violated his terms of conditional release. (See id. at 4).

 7            Plaintiff contends that from May 2017 to April 2018, while in the custody of the Placer

 8   County Sheriff’s Department as a civil detainee, he had continuous treatment under the Sexually

 9   Violent Predator Act (“SVPA”). (See ECF No. 1 at 7). As a result, he argues that his Fourteenth

10   Amendment rights were violated when: (1) he was housed in administrative segregation for three

11   weeks and deprived of privileges;3 (2) he was housed with non-sex offender criminal detainees,

12   and (3) he was removed from the secure housing of administrative segregation without a requisite

13   court order that waived his secure housing placement. (See id. at 4-6, 9).

14            More specifically, plaintiff argues that his housing conditions, which were more restrictive

15   than those in other protective custody and general population units, violated the law. (See ECF

16   No. 1 at 4-5). He further contends that his placement with inmates who had been “committed

17   under the criminal process” as well as with “non-sex offenders” put his life “at risk of serious

18   harm” and “violated the law” as the placements were done for no legitimate, lawful purpose and

19   therefore, were unlawfully punitive. (See generally id. at 5-6). According to plaintiff, these were

20   official policies, customs and practices of defendant Placer County, and they caused him harm in
21   violation of his Fourteenth Amendment rights. (See id. at 3).

22            Plaintiff requests damages in the amount of $25,000.00 as well as any other damages

23   and/or injunctions the court deems fit or appropriate. (See generally ECF No. 1 at 10).

24   IV.      DISCUSSION

25            The Due Process Clause of the Fourteenth Amendment prohibits subjecting civil detainees

26   to conditions that amount to punishment. See generally Jones v. Blanas, 393 F.3d 918, 931-32
27
     3
       For example, plaintiff had limited out-of-cell time, having only one hour daily to shower, use
28   the phone and enjoy the dayroom. (See ECF No. 1 at 4-5).
                                                       3
            Case 2:20-cv-02227-DB Document 8 Filed 01/04/21 Page 4 of 5


 1   (2004). A municipal entity is liable under Section 1983 only if a plaintiff can establish that his

 2   constitutional injury was caused by employees acting pursuant to the municipality’s policies or

 3   customs. See generally Monell v. Dep’t of Soc. Servs. of City of New York, 436 U.S. 658, 691-

 4   92, 694 (1978); see also King v. County of Los Angeles, 885 F.3d 548, 558 (9th Cir. 2018)

 5   (stating if county’s official policies caused particular constitutional violation at issue, it is subject

 6   to Section 1983 liability). In addition, when a SVPA detainee is confined in conditions identical

 7   to, similar to, or more restrictive than, those in which his criminal counterparts are held, it is

 8   presumed that the detainee is being subjected to “punishment.” See Jones, 393 F.3d at 932.

 9            Given plaintiff’s arguments that as a civil detainee defendant Placer County’s customs and

10   policies related to his custody and treatment while detained by the Placer County Sheriff’s

11   Department violated his Fourteenth Amendment right to more considerate treatment than

12   convicted criminals, liberally construed,4 plaintiff’s allegations state a substantive due process

13   claim against defendant Placer County. See generally King, 885 F.3d at 556-58. Therefore, the

14   county will be required to file a response to plaintiff’s complaint.

15            Accordingly, IT IS HEREBY ORDERED that:

16            1. Plaintiff’s motion to proceed in forma pauperis (ECF No. 2) is GRANTED;

17            2. As a civil detainee, plaintiff shall not be required to pay the standard administrative

18   filing fees in order to proceed with this action. See 28 U.S.C. 1915(h) and 42 U.S.C. 1997e(h);

19   see also Page v. Torrey, 201 F.3d 1136, 1140 (9th Cir. 2000), and

20            3. Plaintiff’s request that the court vacate its order directing plaintiff to refile his
21   complaint and in forma pauperis application (ECF No. 6) is DENIED as moot.

22            IT IS FURTHER ORDERED that in accordance with 42 U.S.C. § 1983 and 28 U.S.C. §

23   1915(a)(1) service of the complaint (ECF No. 1) and the cognizable claim therein on defendant

24   County of Placer is appropriate.

25   ////

26   4
       This court is obligated to liberally construe the pleadings of pro se litigants. See Estelle, 429
27   U.S. at 106 (stating pro se documents are to be liberally construed); see also Haines v. Kerner,
     404 U.S. 519, 520 (1972) (stating pro se pleadings are held to less stringent standard than those
28   drafted by lawyers).
                                                        4
          Case 2:20-cv-02227-DB Document 8 Filed 01/04/21 Page 5 of 5


 1           Under separate order, the Clerk of Court will be directed to provide plaintiff with the

 2   documents needed to begin the service process.

 3   Dated: January 4, 2021

 4

 5

 6

 7

 8   DLB:13
     DB/ORDERS/ORDERS.PRISONER/CIVIL RIGHTS/step2227.scrn.req.den
 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                             5
